DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I in the reply filed on November 3, 2021 is acknowledged.
	Claims 1-15 are currently pending. 
Claims 4-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,344,321 in view of Kauppinen (US 2004/0219565 Pub 11/4/2004). 

-providing one or more oligonucleotide primer sets, each primer set comprising (a) a first oligonucleotide primer comprising a nucleotide sequence that is complementary to a portion of a nucleotide sequence adjacent to the target nucleic acid molecule, and (b) a second oligonucleotide primer comprising a nucleotide sequence that is complementary to a portion of an extension product formed from the first oligonucleotide primer (see col 244, lines 56-64 of the patent); 
-blending the sample, the one or more oligonucleotide primer sets, a deoxynucleotide mix including dUTP, and a polymerase to form a polymerase reaction mixture (see col 244, line 65 to col 245 line 3 of the patent); 
-subjecting the polymerase chain reaction mixture to one or more polymerase chain reaction cycles comprising a denaturation treatment, a hybridization treatment, and an extension treatment thereby forming one or more different primary extension products (see col 245 lines 4-12 of the patent); 
providing one or more oligonucleotide probe sets, each probe set comprising (a) a first oligonucleotide probe having a 5' primer-specific portion and a 3' target sequence-specific portion, and (b) a second oligonucleotide probe having a 5' target sequence-specific portion and a 3' primer-specific portion, wherein the first and second oligonucleotide probes of a probe set are 
-contacting the primary extension products with a ligase and the one or more oligonucleotide probe sets to form a ligation reaction mixture (see col 245, lines 13-24);
-subjecting the ligation reaction mixture to one or more ligation reaction cycles whereby the first and second probes of the one or more oligonucleotide probe sets are ligated together to form ligated product sequences in the ligase reaction mixture, wherein each ligated product sequence comprises the 5' primer-specific portion, the target-specific portions, and the 3' primer-specific portion (col 245, lines 25-32); 
-providing one or more secondary oligonucleotide primer sets, each secondary oligonucleotide primer set comprising (a) a first secondary oligonucleotide primer comprising the same nucleotide sequence as the 5' primer-specific portion of the ligated product sequence and (b) a second secondary oligonucleotide primer comprising a nucleotide sequence that is complementary to the 3' primer-specific portion of the ligated product sequence (col 245, lines 33-41 of the patent); 
-blending the ligated product sequences, the one or more secondary oligonucleotide primer sets with one or more enzymes capable of digesting deoxyuracil (dU) containing nucleic acid molecules, a deoxynucleotide mix including dUTP, and a DNA polymerase to form a second polymerase chain reaction mixture (col 245, lines 42-47 of the patent); 
-subjecting the second polymerase chain reaction mixture to conditions suitable for digesting deoxyuracil (dU) containing nucleic acid molecules present in the second polymerase chain reaction mixture, and one or more polymerase chain reaction cycles comprising a 
-detecting and distinguishing the secondary extension products in the sample thereby identifying the presence of one or more nucleic acid molecules differing in sequence from other ribonucleic acid molecules in the sample (col 245, lines 56-63 of the patent). 

Regarding Claim 2 both sets of claims state that the second oligonucleotide probe of the oligonucleotide probe set further comprises a unitaq detection portion, thereby forming ligated product sequences comprising the 5' primer-specific portion, the target-specific portions, the unitaq detection portion, and the 3' primer-specific portion, said method further comprising: providing one or more unitaq detection probes, wherein each unitaq detection probe hybridizes to a complementary unitaq detection portion and said detection probe comprises a quencher molecule and a detectable label that are separated from each other; adding the one or more unitaq detection probes to the second polymerase chain reaction mixture; and hybridizing the one or more unitaq detection probes to complementary unitaq detection portions on the ligated product sequence or complement thereof during said subjecting the second polymerase chain reaction mixture to conditions suitable for one or more polymerase chain reaction cycles, whereby the quencher molecule and the detectable label are cleaved from the one or more unitaq detection probes during the extension treatment, whereby said detecting involves the detection of the cleaved detectable label (see claim 15 of the patent).
Regarding Claim 3 both sets of claims comprise  providing one or more oligonucleotide detection probes, wherein each oligonucleotide detection probe hybridizes to a ligation product junction portion or its complement, and said detection probe comprises a quencher molecule and 
The instant claims are different from the patent because they state that the target is a ribonucleic acid molecule.  The instant claims are different from the patent because the first recite steps of converting the ribonucleic acid molecules to cDNA moleucles.  In particular the instant claims are different from the patent because they require the following steps:
-providing a sample containing one or more target ribonucleic acid molecules potentially differing in sequence from other ribonucleic acid molecules; 
-contacting the sample with one or more enzymes capable of digesting dU containing nucleic acid molecules potentially present in the sample; 
-providing one or more oligonucleotide primers, each primer being complementary to the one or more target ribonucleic acid molecules; 
-blending the contacted sample, the one or more oligonucleotide primers, a deoxynucleotide mix including dUTP, and a reverse-transcriptase to form a reverse-transcription mixture; and 

However Kauppinen teaches a method of producing cDNA.  Kauppinen teaches 10µg of  total RNA was combined with 5µg anchored oligo(dT2O) primer and DEPC-treated water to a final volume of 8µl. The mixtures were heated at 70ºC for 10 minutes, quenched on ice for 5 minutes, followed by addition of 20 units of Superasin RNase inhibitor, 3µl Cy3-dCTP, 10 mM final concentration of dATP and dGTP, 4µl 5xRTase buffer, 2[0.1 mM DTT, 400 units of Superscript II reverse transcriptase, dUTP and dTTP accordingly to Table 18, and DEPC-treated water to 20µl final volume. All cDNA syntheses were carried out at 42ºC for 2 hours, and the reaction was stopped by incubation at 70ºC for 5 minutes, followed by incubation on ice for 5 minutes. Each cDNA pool (except the unfragmented control pool) was incubated at 37ºC for 2 hours with 2 units of Uracil-DNA Glycosylase and by addition of 2.4µl (1xfinal concentration in the reaction mixture) of UDG reaction buffer. The enzyme was heat-inactivated at 95ºC for 10 minutes. Unincorporated dNTPs were removed by gel filtration using MicroSpin S-400 HR columns as described in Example 9 (para 0482).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the patent by first converting ribonucleic acid to cDNA when the target molecule is ribonucleic acid as suggested by Kauppinen.   One of skill in the art would have been motivated to convert a sample containing target RNA to cDNA because it was known in the art that RNA is much less stable than DNA and there is a higher chance that RNA will get degraded.  Further the skilled artisan would have recognized that the number of target RNA molecules in the sample may not be large enough to 
  
 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/AMANDA HANEY/Primary Examiner, Art Unit 1634